Appellate Case: 21-4134     Document: 010110700627          Date Filed: 06/23/2022      Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                                June 23, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  SEAN C. OWEN,

        Plaintiff - Appellant,

  v.                                                             No. 21-4134
                                                       (D.C. No. 2:18-CV-00434-DBB)
  UNITED STATES OF AMERICA;                                       (D. Utah)
  STATE OF UTAH,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________

        Sean C. Owen is a prisoner in the custody of the State of Utah. Proceeding pro se,1

 he seeks a certificate of appealability (“COA”) to appeal the district court’s denial of

 what the court characterized as a 28 U.S.C. § 2254 petition for a writ of habeas corpus.

 For the reasons explained below, we agree that portions of Mr. Owen’s submission are


        *
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of this
 appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
 be cited, however, for its persuasive value consistent with Federal Rule of Appellate
 Procedure 32.1 and Tenth Circuit Rule 32.1.
        1
         Because Mr. Owen is proceeding pro se, we liberally construe his filings. See
 Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Van Deelen v. Johnson, 497
 F.3d 1151, 1153 n.1 (10th Cir. 2007).
Appellate Case: 21-4134     Document: 010110700627          Date Filed: 06/23/2022     Page: 2



 properly characterized as a § 2254 petition but conclude the district court failed to follow

 the required procedures to recharacterize it as such. Other portions of Mr. Owen’s claims,

 however, are not properly characterized as a § 2254 petition. Therefore, we remand with

 instructions to the district court to vacate the dismissal of Mr. Owen’s claims properly

 characterized as a § 2254 petition. But to the extent Mr. Owen brings civil rights claims

 against the United States and the State of Utah, we remand with instructions to the district

 court to modify the dismissals of those claims as without prejudice for lack of subject

 matter jurisdiction.

                                 I.      BACKGROUND2

        The State of Utah charged Mr. Owen with violating three Utah statutes based on

 the sexual abuse of his stepdaughter from the time she was fourteen to seventeen years

 old. Mr. Owen was tried in Utah state court on five counts of first-degree rape pursuant to

 § 76-5-402 of the Utah Code, three counts of first-degree forcible sodomy pursuant to

 § 76-5-403(2) of the Utah Code, and two counts of second-degree forcible sexual abuse

 pursuant to § 76-5-404 of the Utah Code. See State of Utah v. Owen, No. 111401870

 (Utah Oct. 03, 2011).3


        2
         At this stage of the proceedings, we recount the facts as described in the pro se
 complaint, accepting the well-pleaded allegations as true. See Williams v. Kaiser, 323
 U.S. 471, 473–74 (1945) (noting when a district court denies habeas petition “without
 giving petitioner an opportunity to prove his allegations,” the appellate court “must
 assume that the allegations of the petition are true”); see also Winkel v. Hammond, 704 F.
 App’x 735, 736 (10th Cir. 2017) (unpublished) (using the 12(b)(6) standard to review a
 § 1915A(b) dismissal for failure to state a claim).
        3
         Although the record on appeal does not include Mr. Owen’s state court records,
 we take judicial notice of the docket in his state conviction proceedings. See United
                                              2
Appellate Case: 21-4134     Document: 010110700627          Date Filed: 06/23/2022       Page: 3



        Mr. Owen filed a pro se motion seeking to represent himself. State of Utah v.

 Owen, No. 111401870 (Utah Feb. 26, 2013). The trial court granted Mr. Owen’s motion

 and allowed him to represent himself during his two-day jury trial. State of Utah v. Owen,

 No. 111401870 (Utah May 7, 2013; June 26, 2013; June 27, 2013). Mr. Owen alleges he

 “told [the judge] that [he] was not going to deny the sexual activity” with his minor

 stepdaughter “but was instead going to present a defense that ‘the law was wrong.’” ROA

 Vol. I at 10.

        In support of this defense, Mr. Owen attempted to admit three pieces of evidence

 demonstrating the sexual relationship with his victim was consensual and not abusive. He

 alleges each was either improperly excluded or destroyed. First, Mr. Owen attempted to

 admit a video interview of the victim denying allegations of sexual abuse. At trial, the

 judge excluded the video evidence because in the video, the victim was not “asked if

 [Mr. Owen had] sexually abused or raped her.” Id. at 11. Second, Mr. Owen attempted to

 recover “pictures, videos, [and] documents” from his personal desktop, but the State

 represented the items were unrecoverable because the computer would not turn on. Id.

 Finally, he attempted to recover a video of his victim from his cellular telephone but

 alleges the State had deleted it from the device after he described the contents of the

 video. In the absence of the video, the trial court provided him with an opportunity to


 States v. Smalls, 605 F.3d 765, 768 n.2 (10th Cir. 2010) (recognizing a court may take
 judicial notice of docket information from another court); United States v. Ahidley, 486
 F.3d 1184, 1192 n.5 (10th Cir. 2007) (“Although we are not obliged to do so, we may
 exercise our discretion to take judicial notice of publicly-filed records in our court and
 certain other courts concerning matters that bear directly upon the disposition of the case
 at hand.”).
                                              3
Appellate Case: 21-4134    Document: 010110700627          Date Filed: 06/23/2022      Page: 4



 describe to the jury what the video would have shown. Mr. Owen does not include any

 allegations in his Complaint describing what the video would have depicted.

       The two-day jury trial resulted in a guilty verdict for each count. State of Utah v.

 Owen, No. 111401870 (Utah June 27, 2013). The state court sentenced Mr. Owen to an

 indeterminate term of imprisonment with a minimum of ten years for his first-degree rape

 charges. State of Utah v. Owen, No. 111401870 (Utah Sept. 10, 2013). The court also

 sentenced him to an indeterminate term of imprisonment with a minimum of ten years for

 his forcible sodomy charges. Id. Finally, the court sentenced Mr. Owen to an

 indeterminate term of not less than one year and not more than fifteen years

 imprisonment for each forcible sexual abuse charge. Id. Mr. Owen did not file a direct

 appeal.4

       Mr. Owen filed a Complaint in the federal district court for the District of Utah on

 June 25, 2018. Liberally construed, Mr. Owen brought claims against the United States

 and the State of Utah seeking a declaratory judgment to invalidate laws prohibiting

 sexual activity between adults and post-pubescent children under the age of eighteen,

 arguing these laws violate the Due Process and Equal Protection Clauses of the

 Constitution. Mr. Owen’s claim against the United States challenges Concurrent

 Resolution 107, which was approved by the 106th Congress in 1999. The concurrent

 resolution Mr. Owen challenges generally rejects an academic article suggesting sexual

 relationships between adults and “willing” children were less harmful than believed.


       4
        Mr. Owen contends he filed a state post-conviction motion on June 24, 2014.
 This motion is not reflected in the state criminal docket.
                                              4
Appellate Case: 21-4134      Document: 010110700627          Date Filed: 06/23/2022      Page: 5



 H.R. Con. Res. 107, 106th Cong. (1999). Mr. Owen’s claim against the State of Utah

 challenges various criminal laws distinguishing between sexual assault of adults and

 children. Specifically, he challenges the constitutionality of his statutes of conviction as

 well as two other sexual offenses of which he was not charged, Utah Code Ann. §§ 76-5-

 401, 76-5-401.2, and “perhaps other similar statutes [of which he is] unaware.” ROA

 Vol. I at 5.

        The district court notified Mr. Owen it intended to construe his Complaint as a

 § 2254 petition for habeas corpus. Construing the Complaint as a § 2254 petition, the

 court ordered Mr. Owen to cure three deficiencies: (1) name his custodian as the

 respondent, (2) submit the petition on a court-approved form, and (3) “specify a clear

 timeline regarding exhaustion of claim(s) in the appeals and post-conviction process in

 the state courts and whether they have been concluded in the Utah Supreme Court.” ROA

 Vol. II at 7. Mr. Owen did not amend his pleading and instead objected to the court’s

 construction of his Complaint as a habeas petition, reiterating that he was challenging the

 constitutional validity of various Utah laws and the federal concurrent resolution.

 Thereafter, the district court ordered Mr. Owen to show cause why the action should not

 be dismissed for failure to cure the deficiencies in what the court construed as a § 2254

 petition. Mr. Owen again objected to the court’s construction of his Complaint as a

 § 2254 petition and instead intended to “litigate the constitutionality of the statutes [and]

 congressional resolution.” ROA Vol. II at 19.

        The district court again ordered Mr. Owen to amend his pleading, notifying him

 the court was characterizing his Complaint as a deficient § 2254 petition. The court

                                               5
Appellate Case: 21-4134      Document: 010110700627          Date Filed: 06/23/2022     Page: 6



 explained it was construing Mr. Owen’s claims as being brought under § 2254 because

 they “primarily appear[ed] to challenge the constitutionality of the state laws under which

 [Mr. Owen’s] sexual behavior was deemed criminal,” and from the Complaint “it

 appear[ed] that [Mr. Owen was] most likely asking to be released from custody based on

 the unconstitutionality of criminal laws under which he was convicted.” ROA Vol. II at

 21. Based on this construction, the district court again ordered Mr. Owen to amend his

 deficient petition, noting Mr. Owen did not ask for a remedy, name a respondent, address

 the standard to grant a writ of habeas corpus, or submit the petition on a court-approved

 form. Mr. Owen again objected to the district court’s characterization of his Complaint

 and did not amend his pleading.

        Finally, the district court entered an order denying what it characterized as

 Mr. Owen’s § 2254 petition. The district court first concluded the petition was frivolous

 after screening the petition. Next, the district court denied it on the merits, concluding

 Mr. Owen had not identified any constitutional violation to sustain a § 2254 petition. The

 district court dismissed Mr. Owen’s petition with prejudice, denied a COA, and granted

 Mr. Owen’s motion for leave to appeal in forma pauperis.5 Mr. Owen now seeks a COA



        5
          “[I]n order to succeed on a motion to proceed IFP, the movant must show a
 financial inability to pay the required filing fees, as well as the existence of a reasoned,
 nonfrivolous argument on the law and facts in support of the issues raised in the action.”
 Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir.2005) (emphasis added). After
 dismissing Mr. Owen’s petition based on a conclusion that the claims therein were
 frivolous, the district court granted Mr. Owen’s motion to proceed IFP on appeal after
 assessing only his ability to pay the required filing fees. Thus, this standard requires an
 assessment of both the movant’s ability to pay and the arguments supporting the issues
 raised.
                                               6
Appellate Case: 21-4134      Document: 010110700627          Date Filed: 06/23/2022      Page: 7



 from this court to challenge the district court’s conclusion and characterization of his

 Complaint.

                                    II.    DISCUSSION

        Mr. Owen argues the district court incorrectly characterized his Complaint as a

 § 2254 petition. This court looks to the avenues of relief pursued by a pro se pleading to

 properly characterize the claims. Davis v. Roberts, 425 F.3d 830, 833 (10th Cir. 2005).

 We construe Mr. Owen’s pro se Complaint as containing four claims: two seeking

 declaratory judgment and two seeking habeas relief. First, Mr. Owen seeks a declaration

 that Concurrent Resolution 107 violates the Due Process and Equal Protection Clauses of

 the Constitution. Second, Mr. Owen seeks a declaration that several Utah state statutes,

 under which he was not charged, also violate the Due Process and Equal Protection

 Clauses. Liberally construing Mr. Owen’s Complaint, he seeks declaratory judgment for

 these claims pursuant to 42 U.S.C. § 1983. Third, Mr. Owen challenges the constitutional

 validity of the statutes of his conviction. Because the goal of invalidating the statutes of

 conviction is Mr. Owen’s release from prison, this claim is one for habeas relief pursuant

 to 28 U.S.C. § 2254. See Preiser v. Rodriguez, 411 U.S. 475, 486, 489 (1973) (holding a

 habeas petition is “the specific instrument” to challenge “the fact or duration” of a state

 prisoner’s confinement). Finally, Mr. Owen alleges his constitutional rights were violated

 during his state trial because of the exclusion of evidence. Habeas relief pursuant to 28

 U.S.C. § 2254 is also the exclusive remedy for this claim because Mr. Owen seeks to

 invalidate his conviction due to the alleged evidentiary errors. See Duvall v. Reynolds,

 139 F.3d 768, 787 (10th Cir. 1998) (noting habeas relief is available for “[s]tate court

                                               7
Appellate Case: 21-4134       Document: 010110700627          Date Filed: 06/23/2022     Page: 8



 rulings on the admissibility of evidence” that “render the trial so fundamentally unfair as

 to constitute a denial of federal constitutional rights”).

        Having identified the claims asserted by Mr. Owen under a liberal reading of his

 Complaint, we now proceed with our analysis in two parts. We first address Mr. Owen’s

 standing to bring the two claims we construe as seeking declaratory relief pursuant to 42

 U.S.C. § 1983. We then turn to Mr. Owen’s claims properly construed as seeking habeas

 relief pursuant to § 2254.

                              A.    Declaratory Judgment Claims

        “[E]very federal appellate court has a special obligation to ‘satisfy itself not only

 of its own jurisdiction, but also that of the lower courts in a cause under review.’” Bender

 v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986) (quoting Mitchell v. Maurer,

 293 U.S. 237, 244 (1934)). This is because “‘[f]ederal courts are courts of limited

 jurisdiction,’ possessing ‘only that power authorized by Constitution and statute.’” Gunn

 v. Minton, 568 U.S. 251, 256 (2013) (quoting Kokkonen v. Guardian Life Ins. Co. of Am.,

 511 U.S. 375, 377 (1994)). Article III of the Constitution limits federal jurisdiction to

 “Cases” or “Controversies.” U.S. Const. art. III, § 2, cl. 1. This limitation requires “that

 litigants have standing.” California v. Texas, 141 S. Ct. 2104, 2113 (2021). To have

 standing to assert his claim against the United States, Mr. Owen must establish three

 things: (1) he “suffered an ‘injury in fact’—an invasion of a legally protected interest

 which is (a) concrete and particularized and (b) actual or imminent, not conjectural or

 hypothetical”; (2) the injury is “fairly traceable to the challenged action of the

 defendant”; and (3) it is likely the injury will be “redressed by a favorable decision.”

                                                8
Appellate Case: 21-4134     Document: 010110700627            Date Filed: 06/23/2022     Page: 9



 Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (internal quotation marks and

 citations omitted). Mr. Owen bears the burden of sufficiently pleading each of these

 elements for each claim. Id. at 561. Mr. Owen has not sufficiently pleaded an injury for

 his claims against the United States or the State of Utah.

        In his claim against the United States challenging Concurrent Resolution 107,

 Mr. Owen argues this resolution violates the Due Process and Equal Protection Clauses

 of the Constitution. Concurrent resolutions do not “make[] . . . binding policy; [they are]

 ‘a means of expressing fact, principles, opinions, and purposes of the two Houses,’ and []

 do[] not need to be presented to the President.” Bowsher v. Synar, 478 U.S. 714, 756

 (1986) (Stevens, J. concurring) (quoting Jefferson’s Manual and Rules of the House of

 Representatives 176 (1983)). Indeed, the concurrent resolution at issue here is not binding

 policy but rather expresses the opinion of Congress rejecting the conclusion of an

 academic article suggesting sexual relationships between adults and “willing” children

 are less harmful than they are for “unwilling” children. H.R Con. Res. 107, 106th Cong.

 (1999). Specifically, the resolution—

        (1) condemns and denounces all suggestions in the article “A Meta-Analytic
        Examination of Assumed Properties of Child Sexual Abuse Using College
        Samples” that indicate that sexual relationships between adults and “willing”
        children are less harmful than believed and might be positive for “willing”
        children (Psychological Bulletin, vol. 124, No. 1, July 1998); (2) vigorously
        opposes any public policy or legislative attempts to normalize adult-child sex
        or to lower the age of consent; (3) urges the President likewise to reject and
        condemn, in the strongest possible terms, any suggestion that sexual relations
        between children and adults—regardless of the child’s frame of mind—are
        anything but abusive, destructive, exploitive, reprehensible, and punishable
        by law; and (4) encourages competent investigations to continue to research
        the effects of child sexual abuse using the best methodology, so that the
        public, and public policymakers, may act upon accurate information.

                                              9
Appellate Case: 21-4134      Document: 010110700627          Date Filed: 06/23/2022      Page: 10



  Id. Mr. Owen does not identify any sustained or prospective injury resulting from this

  opinion of Congress. Without identifying an injury, Mr. Owen has not demonstrated his

  standing to challenge the Concurrent Resolution 107 in federal court. Accordingly, the

  district court lacked jurisdiction over Mr. Owen’s declaratory judgment claim against the

  United States.

         Mr. Owen also has not sufficiently pleaded an injury sufficient for standing to

  sustain his declaratory judgment claim against the State of Utah. With this claim,

  Mr. Owen attempts to challenge certain Utah statutes criminalizing sexual conduct under

  which he was neither charged nor convicted. “When a plaintiff challenges the validity of

  a criminal statute under which he has not been prosecuted, he must show a ‘real and

  immediate threat’ of his future prosecution under that statute to satisfy the injury in fact

  requirement” for standing under Article III of the Constitution. D.L.S. v. Utah, 374 F.3d

  971, 974 (10th Cir. 2004) (quotation marks omitted).

         Mr. Owen seeks a declaration that two Utah statutes violate the Due Process and

  Equal Protection Clauses. The first statute criminalizes certain sexual conduct with “an

  individual who is 14 years of age or older, but younger than 16 years of age, at the time

  the sexual activity described [therein] occurred.” Utah Code Ann. § 76-5-401. Similarly,

  the second challenged statute criminalizes certain sexual conduct with “an individual who

  is 16 years old or older, but younger than 18 years of age, at the time the sexual conduct

  described [therein] occurred.” Utah Code Ann. § 76-5-401.2. In his Complaint, Mr. Owen

  does not allege that after being released from prison, he will be under a “real and

  immediate threat” of future prosecution under either challenged statute. Regardless,

                                               10
Appellate Case: 21-4134      Document: 010110700627          Date Filed: 06/23/2022      Page: 11



  where he is serving a minimum of twenty-two years with the possibility of life

  imprisonment, it is speculative that he is under an “immediate threat” of future

  prosecution of violating Utah statutes related to sexual conduct with a minor. Without

  any demonstration of a “real and immediate threat” of future prosecution under either of

  the challenged statutes, Mr. Owen has failed to establish standing required for an action

  pursuant to 42 U.S.C. § 1983 against the State of Utah.

         Accordingly, the district court lacked jurisdiction over Mr. Owen’s declaratory

  judgment claims against the State of Utah and the United States. Although the district

  court properly dismissed these claims, it did so with prejudice. Because we resolve these

  claims based on the lack of standing, rather than on the merits, we remand to the district

  court to vacate its dismissal with prejudice as to these claims and to instead enter an order

  dismissing both claims without prejudice. See Brereton v. Bountiful City Corp., 434 F.3d

  1213, 1216 (10th Cir. 2006) (“Since standing is a jurisdictional mandate, a dismissal with

  prejudice for lack of standing is inappropriate, and should be corrected to a dismissal

  without prejudice.”).

                                B.     28 U.S.C. § 2254 Claims

         Mr. Owen argues the district court erred by converting his Complaint into a

  petition filed under § 2254. Federal courts may properly determine how a particular pro

  se filing should be treated, independent of the label the prisoner applies to it. See Castro

  v. United States, 540 U.S. 375, 381–82 (2003) (“Federal courts sometimes will ignore the

  legal label that a pro se litigant attaches to a motion and recharacterize the motion in

  order to place it within a different legal category. They may do so in order . . . to create a

                                                11
Appellate Case: 21-4134      Document: 010110700627         Date Filed: 06/23/2022         Page: 12



  better correspondence between the substance of a pro se motion’s claim and its

  underlying legal basis.”) (citations omitted). However, when recharacterizing a claim as

  one seeking habeas relief pursuant to § 2254, certain safeguards apply. In this context,

  even where a petitioner’s “claim should have been brought under § 2254, he may prefer

  to have his claim dismissed rather than be recharacterized as a § 2254 claim because of

  the potential consequences with respect to any § 2254 claim he may file in the future.”

  Davis v. Roberts, 425 F.3d 830, 834–35 (10th Cir. 2005). These consequences include the

  strict limitations the Antiterrorism and Effective Death Penalty Act places on second or

  successive claims. Id. at 835 (citing 28 U.S.C. §§ 2244(b), 2255). Because of these

  consequences, we have recognized “certain procedures” a district court must follow

  “before recharacterizing pro se pleadings” as a § 2254 petition:

         The district court must notify the pro se litigant that it intends to
         recharacterize the pleading, warn the litigant that this recharacterization
         means that any subsequent § 2255 motion will be subject to the restrictions
         on “second or successive” motions, and provide the litigant an opportunity
         to withdraw the motion or to amend it so that it contains all the § 2255 claims
         he believes he has.
  Id. (quoting Castro, 540 U.S. at 383) (applying these requirements in the context of

  construing pro se pleadings under § 2254).

         Here, the district court omitted part of this procedure. The district court properly

  notified Mr. Owen of its intent to recharacterize his Complaint as a § 2254 petition twice,

  providing him with an opportunity to amend the deficient petition. The district court also

  explained it was recharacterizing Mr. Owen’s pleading as a § 2254 petition “because it

  primarily appear[ed] to challenge the constitutionality of the state laws under which


                                               12
Appellate Case: 21-4134      Document: 010110700627           Date Filed: 06/23/2022     Page: 13



  [Mr. Owen’s] sexual behavior was deemed criminal.” ROA Vol. II at 21. However,

  neither order from the district court warned Mr. Owen that the recharacterization would

  restrict any later attempt to file a petition pursuant to § 2254.

         Generally, the remedy for a district court’s failure to follow these procedures “is to

  vacate the court’s order . . . and remand the case.” United States v. Martin, 357 F.3d

  1198, 1200 (10th Cir. 2004) (internal quotation marks omitted); see also Clark v. Bruce,

  159 F. App’x 853, 857 n.3 (10th Cir. 2005) (unpublished) (applying the rule in the

  context of a § 2254 petition). Remanding in this context allows a pro se plaintiff the

  opportunity to make all habeas claims pursuant to § 2254 in one petition, “alleviating the

  adverse consequence of having a subsequent § 225[4] motion being barred as

  successive.” Martin, 357 F.3d at 1200.

         We agree with the district court’s determination that a habeas petition pursuant to

  § 2254 is the exclusive remedy for Mr. Owen’s claims seeking relief by invalidating the

  statutes of his conviction and evidentiary rulings by the state trial court. Preiser, 411 U.S.

  at 500 (holding that when a state prisoner seeks “a determination that he is entitled to

  immediate release or a speedier release . . . , his sole federal remedy is a writ of habeas

  corpus”). Because a habeas petition is the exclusive remedy for these claims, Mr. Owen

  cannot seek declaratory relief invalidating the statutes of his conviction pursuant to 42

  U.S.C. § 1983. Id. However, because the district court omitted part of the required

  procedure to notify Mr. Owen of the consequences of recharacterizing his claims, we

  remand with instructions to vacate the district court’s order dismissing Mr. Owen’s



                                                13
Appellate Case: 21-4134      Document: 010110700627            Date Filed: 06/23/2022   Page: 14



  petition to allow him the opportunity to withdraw his Complaint or amend the submission

  to bring all his potential § 2254 claims in one petition.6

                                    III.    CONCLUSION

         For the foregoing reasons, we REMAND with instructions to the district court to

  VACATE the dismissal with prejudice for Mr. Owen’s claims pursuant to 42 U.S.C.

  § 1983 against the United States and the State of Utah and to enter an order dismissing

  those claims without prejudice. We further REMAND with instructions to the district

  court to VACATE the dismissal of Mr. Owen’s claims properly construed as seeking

  habeas relief pursuant to § 2254 so that he may bring all of his habeas claims in a single

  petition or withdraw those claims.


                                                 Entered for the Court


                                                 Carolyn B. McHugh
                                                 Circuit Judge




         6
          Because the district court did not warn Mr. Owen of the consequences of
  recharacterizing his Complaint, that submission “cannot be considered to have become a
  § 225[4] [petition] for purposes of applying to later [petitions] the law’s ‘second or
  successive’ restrictions.” Castro v. United States, 540 U.S. 375, 383 (2003); Clark v.
  Bruce, 159 F. App’x 853, 857 n.3 (10th Cir. 2005) (unpublished) (citing the rule in the
  context of a § 2254 petition).
                                                14